                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


U.S. SPECIALTY INSURANCE CO.                                CIVIL ACTION


V.                                                          NO. 18-7741


STRATEGIC PLANNING ASSOCIATES,                              SECTION “F”
LLC, CHARLOTTE W. BURNELL, AND
WILLIAM J. BURNELL


                              ORDER AND REASONS

     Before the Court are two summary judgment motions by the

plaintiff: (1) motion for summary judgment on the plaintiff’s

affirmative claims; and (2) motion for partial summary judgment on

count six of the defendants’ counterclaim, pertaining to the

plaintiff’s purported liability for SPA’s claims against Core.

For the reasons that follow, the motion for summary judgment on

the plaintiff’s affirmative claims is GRANTED, in part, and DENIED,

in part, and the plaintiff’s motion for partial summary judgment

on count six of the defendants’ counterclaim is GRANTED.

                                 Background

     This indemnity action arises out of the renovation of a New

Orleans charter school and the construction disputes that ensued.

     In   2013,    the   Louisiana   Department     of   Education   Recovery

School District, as owner, entered into a contract with Core

Construction      Services,   LLC,   as   general    contractor,     for   the


                                      1
renovation of Sophie B. Wright High School. Core, in turn, entered

into a subcontract with Strategic Planning Associates, LLC, a

Disadvantaged    Business      Enterprise,    for      the   fabrication   and

erection of steel for the project.

       As is customary in the construction industry, the subcontract

required SPA to provide bonding to secure the performance of its

work and ensure payment to its subcontractors and suppliers.

Accordingly,    SPA   turned    to   United   States    Specialty   Insurance

Company.    Serving as surety, USSIC issued a performance bond and

a payment bond, naming Core as obligee and SPA as principal. 1

       Months earlier, on April 8, 2014, SPA and its representatives,

Charlotte Burnell and William Burnell, had executed a General

Indemnity Agreement in favor of USSIC, in which they agreed to

“indemnify . . . and hold [USSIC] harmless from and against any

and all demands, liabilities, losses, costs, damages, attorneys’

fees, and expenses” incurred by USSIC as a result of issuing bonds

on behalf of SPA and to reimburse USSIC for any disbursements made

by USSIC in good faith.        In addition, SPA, as principal, and the

Burnells, as indemnitors, assigned to USSIC their “right, title,

and interest in . . . any causes of action, claims, demands, or

actions of whatsoever kind” that SPA might have against any party

to a contract with SPA.        SPA and the Burnells also gave USSIC “the




1   Each bond carried a penal sum of $1,187,921.
                                       2
right, in its sole and absolute discretion, to adjust, settle,

prosecute, defend, compromise, litigate, protest, or appeal any

claim,   demand,     suit,    award,    assessment        or   judgment   on   or   in

connection with any Bond, Bonded Contract, or Contract,” while

retaining the right to challenge USSIC’s settlement of claims for

lack of good faith, provided that they had delivered collateral

security      to   cover   USSIC’s     perceived        exposure.     Finally,      the

indemnitors irrevocably designated USSIC “as their attorney-in-

fact with the right, but not the obligation, to exercise all of

the rights . . . assigned, transferred and set over to [USSIC] in

[the Indemnity] Agreement.”

     As the project fell behind schedule, disputes arose between

SPA and Core.        First, during the spring of 2015, Core issued a

notice   to    cure,   informing     SPA       that    steel   shop   drawings   were

incomplete and that SPA’s untimeliness had negatively impacted the

project’s schedule.          SPA responded that it was unable to begin

working because other vendors had not yet performed necessary

demolition work; Core agreed to modify the schedule.                      Later that

summer, Core issued two additional notices to cure, again advising

SPA that it was behind schedule.                Attributing the delay to Core’s

mismanagement of the project schedule, SPA promptly informed USSIC

of its position.       Nonetheless, upon Core’s request, USSIC retained

consultant Mark Stein of the Guardian Group, Inc. to supervise

SPA’s scope of work on the project.                   And despite representing to

                                           3
SPA   that    he    would       act   in    SPA’s      best    interest,        the    USSIC

representative began communicating directly with Core regarding

SPA’s    obligations       under      the   subcontract.              According       to   the

affidavit of Charlotte Burnell, Stein also encouraged her to

request     financial      assistance        from      USSIC     to    pay     outstanding

invoices from SPA’s subcontractors and suppliers until USSIC or

SPA could collect from Core.                USSIC then decided to pay various

invoices from Triple G Steel & Supply, Inc., All Crane Rental of

Louisiana,    LLC,       and    other    suppliers       and     subcontractors,           even

though the entities had not filed claims against USSIC under the

payment bond.

        On December 22, 2015, Core issued a notice of termination to

SPA and made demand upon USSIC under the performance bond that

same day.     Jason Bruzik, who worked for Core at that time, has

testified that USSIC threw SPA under the bus and encouraged Core

to terminate the subcontract. Disputing the propriety of its

termination,       SPA   urged     USSIC     to   deny    Core’s       claim    under      the

performance bond.          Through two extensive letters, counsel for SPA

explained     to    USSIC’s       attorney        that    Core     had    breached         its

obligations to SPA under the subcontract in various ways, relieving

USSIC of any obligations to Core under the performance bond.

        By letter dated February 19, 2016, USSIC made demand on SPA

and the Burnells for the deposit of $1,000,000 in collateral

security     to    cover       amounts     paid   to     SPA’s    subcontractors           and

                                             4
suppliers in connection with the payment bond, as well as USSIC’s

potential     exposure    with    respect      to    Core’s     claim    under    the

performance bond.        Counsel for SPA and the Burnells responded to

USSIC’s demand on March 4, 2016, advising that his clients would

not deliver collateral security at that time:

     At this point in time the Indemnitors are not delivering
     the collateral security . . . . Instead, the Indemnitors
     request that they be given an extension of time so that
     SPA can illustrate why the collateral demand . . . is
     premature and not warranted, and why the amount of $ 1
     million is excessive. 2

     In the meantime, on February 24, 2016, USSIC denied Core’s

claim under the performance bond based on its findings that Core

had breached various provisions of its subcontract with SPA.                     Five

months   later,   on     July    29,   2016,     Core    sued    USSIC   under    the

performance    bond,     alleging      damages      in   the    principal   sum    of

$1,443,581.79 and additional damages for bad faith; Core also filed

an arbitration demand against SPA, seeking more than $1,000,000 in

damages, and SPA filed a counterclaim against Core also seeking to

recover in excess of $1,000,000. 3             Despite previously taking the


2  Although the indemnitors maintained their position that
additional security was premature and unwarranted, by letter dated
April 12, 2016, they offered to assign to USSIC their secured
rights under the Louisiana Public Works Act up to an amount
agreeable to USSIC, SPA, and the indemnitors.
3 In the performance bond suit against USSIC, Core alleged that

SPA breached the subcontract by failing to: pay suppliers and
subcontractors, perform in accordance with Core schedules, submit
an updated recovery schedule, furnish materials in a timely manner,
deliver structural and decorative steel, and submit required
documentation.
                                         5
position that it was not liable to Core because Core had breached

the subcontract with SPA, USSIC reversed course and decided to

settle.

     Pursuant to a settlement agreement dated May 12, 2017, USSIC

paid Core $450,000, settled the claims asserted by Core against

USSIC and SPA, and waived SPA’s rights against Core.         SPA was not

aware of the settlement until after the agreement was confected.

Thereafter, the performance bond suit between Core and USSIC, as

well as the arbitration between Core and SPA, were dismissed.        In

dismissing Core’s claims against SPA, the arbitrator held that

USSIC had the right and authority under the General Indemnity

Agreement to settle all causes of action between the parties. 4

Meanwhile,   USSIC   also   made       payments   to   the     following

subcontractors and suppliers of SPA:


     Triple G Steel & Supply, Inc.                 $ 325,396.01

     All Crane Rental of Louisiana, LLC            $ 158,092.50

     JE Consulting and Construction, LLC           $ 145,000.00

     New Orleans Iron Works LLC                    $ 11,380.00

     United Rentals (North America), LLC           $ 72,569.98

     Gulf Coast Industrial Service                 $ 8,000.00



4 SPA appealed the arbitrator’s ruling, which was upheld by the
Orleans Parish Civil District Court, as well as the Louisiana
Fourth Circuit Court of Appeals.
                                   6
      On August 15, 2018, USSIC filed this lawsuit against SPA,

Charlotte Burnell, and William Burnell pursuant to the General

Indemnity Agreement.       In its complaint, USSIC seeks $1,339,756.09

in damages plus all additional losses, attorneys’ fees, costs, and

expenses   incurred   as    a   result       of   having   executed   the   bonds;

interest from the date payments were made by USSIC; and all costs

of these proceedings.       In response, SPA and the Burnells filed a

counterclaim against USSIC, asserting the following causes of

action: (1) bad faith breach of the General Indemnity Agreement;

(2) bad faith breach of the performance bond; (3) bad faith breach

of the payment bond; (4) bad faith breach of fiduciary duty; (5)

detrimental reliance; and (6) liability for SPA’s claims against

Core. 5   In December of 2018, USSIC moved for partial dismissal of


5 With respect to damages, the defendants allege a loss of business
assets, goodwill, bonding capacity, future business earnings, and
the opportunity to seek redress against Core for Core’s numerous
contractual breaches.
     Specifically, they allege that Core breached the subcontract
by: (1) failing to honor its heightened obligations to SPA (as a
Disadvantaged Business Enterprise); (2) failing to properly manage
the project; (3) unilaterally changing the agreed upon schedule of
values; (4) requiring SPA to coordinate drawing with other
divisions and requiring SPA to retain a professional engineer; (5)
refusing to pay SPA on the first pay-application; (6) improperly
issuing a default and cure notice on March 17, 2015; (7) issuing
an improper default notice in August of 2015; (8) failing to pay
SPA for delays to the project; (9) failing to pay SPA for extra
work that Core demanded SPA perform; (10) continually failing to
pay SPA throughout the project’s duration; (11) usurping SPA’s
role and commandeering SPA’s subcontractors; (12) refusing to
allow SPA’s project managers to perform their work; (13)
                                         7
the defendants’ counterclaim under Rule 12(b)(6), contending that

no cause of action exists against USSIC under Louisiana law for

bad   faith   breach     of   the   General    Indemnity   Agreement,   the

performance bond, the payment bond, or fiduciary duty.              In its

Order and Reasons dated January 23, 2019, this Court granted

USSIC’s   motion   and    dismissed    the    aforementioned   claims   with

prejudice.

      USSIC now moves for summary judgment on its affirmative claims

and for partial summary judgment on count six of the defendants’

counterclaim, which concerns USSIC’s purported liability for SPA’s

claims against Core.

                                      I.

      Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.        No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).             A genuine

dispute of fact exists only “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).



misrepresenting the payment situation to SPA’s subcontractors and
suppliers; and (14) improperly terminating SPA in bad faith.
                                      8
     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.             See id.    In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.         See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).                      Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.             Id.   Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible   in   evidence   at   trial     do   not   qualify      as    competent

opposing evidence.     Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

“[T]he   nonmoving   party    cannot       defeat    summary       judgment     with

conclusory   allegations,    unsubstantiated         assertions,         or   only   a

scintilla of evidence.”       Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007) (internal quotation marks and citation omitted).

Ultimately, “[i]f the evidence is merely colorable . . . or is not

significantly     probative,”     summary        judgment     is     appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994) (“Unauthenticated documents are

improper as summary judgment evidence.”).

     Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

                                       9
reasonable inferences in the light most favorable to the non-

moving party.   Scott v. Harris, 550 U.S. 372, 378 (2007).   Although

the Court must “resolve factual controversies in favor of the

nonmoving party,” it must do so “only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts.”    Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013) (internal quotation marks and citation

omitted).

                                II.

     USSIC moves for: (1) summary judgment on its affirmative

claims for the sum of $1,355,227.29, plus all additional losses,

costs, expenses, consulting fees, and attorneys’ fees incurred as

a result of having issued the bonds; and (2) partial summary

judgment on count six of the defendants’ counterclaim, which

pertains to USSIC’s purported liability for SPA’s claims against

Core.

     In support of both motions, USSIC submits that the General

Indemnity Agreement governs the relationship between the parties

and that the defendants’ only possible defense to their indemnity

obligation and vehicle for challenging USSIC’s waiver of SPA’s own

claims against Core is USSIC’s lack of good faith.      Because the

defendants failed to satisfy the condition precedent required to

challenge USSIC’s good faith with respect to the settlement of

claims, USSIC submits, the defendants can neither evade their

                                 10
indemnity    obligation,       nor   recover    from   USSIC      respecting      its

decision to settle SPA’s claims against Core.

       The defendants counter that summary judgment is premature

because discovery is in its early stages, and in any event, genuine

issues of material fact exist as to whether USSIC acted in good

faith in settling with Core under the performance bond and in

paying SPA’s suppliers and subcontractors who had not properly

made claims under the payment bond.

                                       A.

       A “contract of indemnity forms the law between the parties

and must be interpreted according to its own terms and conditions.”

Abbott v. Equity Group, Inc., 2 F.3d 613, 626 (5th Cir. 1993)

(quoting Commercial Union Ins. Co. v. Melikyan, 430 So. 2d 1217,

1221 (La. App. 1 Cir. 1983)).          Indeed, its “terms, provisions and

conditions should and will be enforced as written unless they run

counter to law or violate well-defined public policy or good

morals.”     Fidelity & Deposit Co. v. Thieme, 193 So. 496, 497 (La.

App.   2    Cir.    1940).      Moreover,      Louisiana    jurisprudence         has

consistently       recognized    a   distinction    between       a    contract    of

indemnity and a contract of suretyship: “In an indemnity contract,

the principal and indemnitors can be bound to the surety in any

manner they elect in consideration of the surety issuing the bond

covering the principal obligation.”            Id.; see also Liem v. Austin

Power,     Inc.,   569   So.    2d   601,   608   (La.     App.    2   Cir.   1990)

                                       11
(emphasizing that an indemnity agreement is designed “to allocate

the risk inherent in the activity between the parties to the

contract.”).

                                     B.

     In   this   case,   SPA,   as   principal,   and   the   Burnells,   as

indemnitors, executed the General Indemnity Agreement in favor of

USSIC, as surety.    As such, the indemnity agreement forms the law

between the parties.     See Abbott, 2 F.3d at 626.      Pursuant to that

contract, SPA and the Burnells agreed, among other things, to:

     (1) “indemnify . . . and hold [USSIC] harmless from and
     against any and all demands, liabilities, losses, costs,
     damages, attorneys’ fees, and expenses . . . which
     [USSIC] may sustain or incur or which arise by reason of
     or in any manner in consequence of . . . the execution
     or procurement of [USSIC] of any Bond.”

     (2) reimburse USSIC for “any and all disbursements made
     by it in Good Faith under the belief that:”

           (1) “any Principal or Indemnitor is or has been in
           default pursuant to this Agreement;”
           (2) “[USSIC] was or might be liable to pay the
           claims asserted or sums paid, whether or not such
           liability actually existed;” or
           (3) “such payments were necessary or expedient, in
           [USSIC’s] sole and absolute discretion, to protect
           any of [its] rights or interests or to avoid or
           lessen [its] liability or alleged liability whether
           or not such liability, necessity or expediency
           actually existed.”

     (3) assign to USSIC their “right, title, and interest .
     . . in and to any causes of action, claims, demands, or
     actions of whatsoever kind or nature which [SPA] may
     have or acquire against any party to any Contract . . .
     including but not limited to, actions against any owner,
     obligee, . . . or any other person or entity performing
     or providing labor, materials or services in connection

                                     12
     with any work    called   for    in   connection   with   any
     Contract.”

     (4) irrevocably designate USSIC “as their attorney-in-
     fact with the right, but not the obligation, to exercise
     all of the rights . . . assigned, transferred and set
     over to [USSIC] in this Agreement;”

     (5) grant USSIC “the right, in its sole and absolute
     discretion, to adjust, settle, prosecute, defend,
     compromise, litigate, protest, or appeal any claim,
     demand, suit, award, assessment or judgment on or in
     connection with any Bond, Bonded Contract, or Contract,”
     while retaining the right to challenge USSIC’s “Good
     Faith with respect to settlement of any claims asserted
     against [USSIC],” provided they had:
          (a) given written notice that they desired USSIC to
          consider settling claims, and
          (b) deposited with USSIC “collateral, in form and
          amount acceptable to [USSIC] in its sole and
          absolute discretion, to completely cover [USSIC’s]
          exposure or perceived exposure to any loss, cost or
          expense   for   which   [USSIC]  is   entitled   to
          exoneration, identification or reimbursement;” and

     (6) in the event of default or the making of a claim
     under either bond, immediately deposit at USSIC’s demand
     collateral “in any amount, value, form, and source as
     may be designated by and acceptable to [USSIC] in its
     sole and absolute discretion.”

                               III.

     The Court first considers USSIC’s motion for summary judgment

regarding its affirmative claims.    USSIC contends that SPA and the

Burnells are liable in solido to reimburse USSIC for the sums paid

for the settlement under the performance bond, payment of claims

to subcontractors and suppliers, as well as consulting fees,

attorneys’ fees, and other expenses.       For support, USSIC submits

the sworn affidavit of Paul Guelpa, USSIC’s Vice President of Bond


                                13
Claims, as well as vouchers that document the date each invoice

was   received   and   paid.    Mr.   Guelpa   attests   that,   after

investigating (and initially denying) Core’s claim, USSIC settled

with Core for $450,000.   He further attests that USSIC made a total

of $720,438.49 in payments to various subcontractors and suppliers

of SPA, paid $45,235.95 in consulting fees to the Guardian Group,

and has incurred $172,620.15 in attorneys’ fees from Dunlap Fiore,

LLC, the law firm retained to assist in defending the claims

asserted under the performance and payment bonds, as well as

$52,050.40 in attorneys’ fees from Simon, Peragine, Smith, &

Redfearn, LLP, the firm that has represented USSIC in enforcing

the indemnity agreement against SPA and the Burnells.        Finally,

Guelpa states that USSIC has incurred additional costs and fees

with respect to the claims asserted against the bonds totaling

$9,175.93.   Because USSIC has been reimbursed $94,293.63, Guelpa

submits that it has suffered a net loss of $1,335,227.29.

      SPA and the Burnells counter that there are questions of fact

as to whether the payments made by USSIC were “bond claims” and

whether USSIC acted in bad faith in making such payments.         They

submit that the $450,000 settlement payment to Core was made to

resolve claims against USSIC outside the scope of SPA’s work on

the project and that USSIC made payments to subcontractors and

suppliers, even though formal claims had not been made under the

payment bond.    The defendants further contend that USSIC’s abrupt

                                 14
decision to settle Core’s claim under the performance bond can

only be explained by a motivation to resolve Core’s bad faith

claims against USSIC for encouraging Core to terminate SPA.                  The

defendants     also    submit   that    Mark   Stein       and   Paul     Guelpa,

representatives of USSIC, fraudulently induced Charlotte Burnell

to   request   financial    assistance      from   USSIC    in   paying    SPA’s

suppliers and subcontractors.

                                       A.

      Pursuant to the plain terms of the indemnity agreement, SPA

and the Burnells agreed to:

      indemnify . . . and hold [USSIC] harmless from and
      against any and all demands, liabilities, losses, costs,
      damages, attorneys’ fees, and expenses . . . which
      [USSIC] may sustain or incur or which arise by reason of
      or in any manner in consequence of . . . the execution
      or procurement of [USSIC] of any Bond.

In interpreting a similar indemnity provision, which required

indemnification       for   expenses     incurred    “because      of     having

furnished” bonds, the U.S. District Court for the Middle District

of Louisiana explained that “the question under th[e] provision is

essentially one of casualty.”          Gray Ins. Co. v. Terry, No. 2:07-

CV-1523, 2014 U.S. Dist. LEXIS 29925, at *19 (W.D. La. Mar. 5,

2014).    In other words, the Western District explained, “[a]n

indemnification obligation will exist if the expense incurred by

[the surety] would not exist but for [the surety’s] having issued

payment and performance bonds to the [indemnitors.].”               Id.


                                       15
     Here,     Core   asserted   a   claim   against   USSIC   under   the

performance bond, which USSIC investigated, initially denied, and

then settled for the sum of $450,000.         The record also reflects

that USSIC paid various subcontractors and suppliers of SPA either

after those entities had asserted claims under the payment bond or

at the direction of SPA.     Along the way, USSIC incurred attorneys’

fees, costs, and other expenses.          Accordingly, the Court finds

that the losses, costs, fees, and expenses incurred by USSIC in

this matter – to date totaling $1,355,227.29 - would not exist but

for USSIC having issued the performance and payment bonds.

     The Court also finds that USSIC has properly proven its

losses.      With respect to reimbursement, the General Indemnity

Agreement provides, in part:

     In the event of any payment by the Surety, an itemized
     statement of the amount of any such payment sworn to by
     any officer or authorized representative of the Surety,
     or any voucher or vouchers, invoices or other evidence
     of such payment shall be prima facie evidence of the
     fact and the amount of such payment, and the extent of
     the liability of any Principal and Indemnitor to the
     Surety . . . .

As evidence of the losses, costs, and expenses incurred by USSIC

as a result of having issued the bonds, USSIC submits the sworn

affidavit of Paul Guelpa, USSIC’s Vice President of Bond Claims,

along with vouchers that document that the date each invoice was

received and paid. This affidavit, coupled with proof of payments,

constitutes prima facie evidence of both the accuracy of the


                                     16
amounts sought and the indemnitors’ liability for such payments.

See Commercial Union Ins. Co. v. Melikyan, 430 So. 2d 1217, 1221

(La. App. 1 Cir. 1983) (“Proof of payments made by [the surety]

constitute[s]      prima    facie     evidence     of    [the     indemnitors’]

liabilities.”).

                                       B.

     The Court next considers whether the defendants can overcome

USSIC’s prima facie case by presenting evidence that the payments

were made in bad faith.      Although USSIC maintains that it acted in

good faith in incurring each loss and expense, it submits that the

indemnitors are precluded from challenging its good faith with

respect to each payment made and expense incurred because they

failed   to    deliver   collateral    security.        With    respect   to   the

settlement of claims, the General Indemnity Agreement provides, in

part:

     If . . . any Principal or Indemnitor desires that the
     Surety   consider  adjusting,   settling,   prosecuting,
     defending, compromising, litigating, protesting, or
     appealing any claim, demand, suit, award, assessment, or
     judgment against any Principal or the Surety, such
     Principal or Indemnitor shall:

              A. Give written notice to the Surety to this effect
                 by certified or registered mail; and
              B. Simultaneously therewith, deposit with the
                 Surety cash, securities or other collateral, in
                 form and amount acceptable to the Surety in its
                 sole and absolute discretion, to completely
                 cover   the  Surety’s   exposure  or   perceived
                 exposure to any loss, cost or expense for which
                 the   Surety   is   entitled   to   exoneration,


                                       17
             indemnification or reimbursement            pursuant   to
             this Agreement . . . .

     The Principal and/or Indemnitor’s performance of both
     Subsection A and B of this Section IX shall be an
     absolute condition precedent to the right of the
     Principal and/or Indemnitor to challenge the Surety’s
     Good Faith with respect to settlement of any claims
     asserted against the Surety.      The Principal and/or
     Indemnitor’s performance of both sub-sections A and B of
     this Section IX shall not, however, in any way diminish
     the right of the Surety to compromise, settle, pay, or
     otherwise discharge any claim, demand, suit, award or
     judgment in its sole and absolute discretion, subject
     only to its obligation of Good Faith as provided herein.

(Emphasis added).

     It is undisputed that USSIC issued a collateral demand to SPA

and the Burnells to cover its perceived exposure to potential

losses,   costs,   expenses,   and   attorneys’   fees    associated     with

claims made under the performance and payment bonds and that the

indemnitors refused to provide collateral.        Pursuant to the plain

terms of the agreement, the indemnitors’ delivery of collateral is

an “absolute condition precedent” to their right “to challenge

[USSIC’s] Good Faith with respect to settlement of any claims

asserted against [USSIC].”      (emphasis added).        Accordingly, the

defendants’ failure to deliver collateral security bars them from

challenging USSIC’s good faith with respect to the settlement of

Core’s claims against USSIC under the performance bond, as well as

the settlement of all claims asserted against USSIC by SPA’s

subcontractors or suppliers.         However, it does not preclude the

defendants from challenging USSIC’s good faith with respect to

                                     18
other losses sustained or expenses incurred where a claim had not

been asserted against USSIC.

     Although   it    is      undisputed    that     USSIC    paid     SPA’s

subcontractors and suppliers a total of $720,438.59, the record is

unclear as to which of these payments were made to satisfy claims

asserted   against   USSIC.    Notably,    Paul    Guelpa,   USSIC’s    Vice

President of Bond Claims, attests in his affidavit that USSIC paid

a total of $720,438.49 to SPA’s subcontractors and suppliers “[i]n

order to facilitate work on the Project and/or as a result of

payment claims asserted against USSIC and the Payment Bond.”

(emphasis added).    To the extent USSIC paid SPA’s subcontractors

and suppliers before a respective claim was asserted against USSIC,

the defendants are not precluded from challenging USSIC’s good

faith in making such payments.       Moreover, genuine issues of fact

exist as to whether USSIC acted in good faith in paying SPA’s

subcontractors and suppliers.      In this regard, Charlotte Burnell

attests in her affidavit that she

     believe[s] Mark Stein and Paul Guelpa, representatives
     of USSIC, fraudulently induced SPA to request that USSIC
     pay certain entities even though these entities would
     not be considered Claimants under the Payment Bond
     and/or had not followed the express requirements/
     conditions precedent necessary to make a claim under the
     Payment Bond as they assured [her] that they would seek
     this money from Core.

These circumstances raise a serious question of fact as to whether

USSIC’s representatives paid certain subcontractors and suppliers


                                   19
in bad faith with the intention of recovering the payments (with

interest) from SPA and the Burnells.

     Similarly, the consulting fees incurred by USSIC do not

pertain to the settlement of claims and also involve allegations

of bad faith.       Although it is undisputed that USSIC incurred

$45,235.95 in fees from the Guardian Group, the parties submit

conflicting evidence as to whether USSIC retained this consulting

firm to manage the performance of SPA’s scope of work or to

investigate Core’s claims against the performance and payment

bonds.   Because the record supports an inference that Mark Stein

of the Guardian Group commandeered SPA’s subcontractors and took

over the management of the performance of SPA’s work, and that

USSIC encouraged Core to terminate the subcontract of SPA, genuine

issues of fact exist as to whether USSIC’s consulting fees were

incurred in good faith.

     Accordingly, on this record, USSIC is entitled to summary

judgment on   its   affirmative   claims   only   with   respect   to   the

$450,000 settlement payment made to Core.     Although the defendants

urge the Court that summary judgment is premature, the Court finds

that deferral under Federal Rule of Civil Procedure 56(d) is not

warranted with respect to the aforementioned payment because the




                                  20
defendants have failed to show how additional discovery might

create a genuine dispute as to any material fact in this regard. 6


6 Federal Rule of Civil Procedure 56(d) permits a district court
to defer considering a pending motion for summary judgment “[i]f
a nonmovant shows by affidavit or declaration that, for specified
reasons, it cannot present facts essential to justify its
opposition.” Rule 56(d) motions “are broadly favored and should
be liberally granted” because they “safeguard non-moving parties
from summary judgment motions that they cannot adequately oppose.”
Culwell v. City of Fort Worth, 468 F.3d 868, 872 (5th Cir. 2006).
Nonetheless, the party seeking a continuance “may not simply rely
on vague assertions that additional discovery will produce needed,
but unspecified, facts.” Raby v. Livingston, 600 F.3d 552, 561
(5th Cir. 2010) (quoting Sec. & Exch. Comm’n v. Spence & Green
Chem. Co., 612 F.2d 896, 901 (5th Cir. 1980)). Rather, the party
must indicate (1) “why he needs additional discovery,” and (2)
“how the additional discovery will create a genuine issue of
material fact.” Krim v. BancTexas Grp., Inc., 989 F.2d 1435, 1442
(5th Cir. 1993).
     In support of their Rule 56(d) request for a continuance, the
defendants submit the affidavit of their counsel of record,
Salvador Bivalacqua, in which he attests:
                               . . .
     2. All of the parties have just begun the discovery
     process with outstanding discovery request [sic] by all
     parties pending and not yet due.

     3. Counsel for USSIC understandable [sic] has refused to
     schedule depositions until such time as written
     discovery responses may be made by all.

     4. The instant matter relates to a variety of actions
     filed before it and involves tens of thousands of pages
     of documents and a witness list of more than a couple of
     dozen.

     5. It is impossible to fully prepare a defense to USSIC’s
     claims without a modicum of discovery.

     This affidavit fails to demonstrate how additional discovery
might create a genuine dispute as to any material fact with respect
to USSIC’s settlement of the performance bond claim. The record
establishes with clarity that the General Indemnity Agreement
governs the relationship between the parties.      The record also
                                21
                                         IV.

      USSIC next moves for partial summary judgment in its favor,

seeking to dismiss count six of the defendants’ counterclaim, in

which they assert that USSIC is liable for SPA’s claims against

Core.      USSIC submits that there is no factual or legal basis upon

which the defendants can recover the damages they suffered as a

result of USSIC’s settlement of SPA’s claims against Core.                             The

defendants counter that they can recover these damages from USSIC

because USSIC had no good faith basis for settling SPA’s claims

against Core. In so arguing, the defendants do not address USSIC’s

contention     that     their    failure    to    provide     collateral     security

precludes them from challenging USSIC’s good faith with respect to

the settlement of claims.

      As    previously    discussed,       the    General     Indemnity     Agreement

forms the law between USSIC (as surety), SPA (as principal), and

the   Burnells    (as    indemnitors).           See   Abbott,   2   F.3d    at    626.

Pursuant to this contract, SPA and the Burnells granted to USSIC

“the right, in its sole and absolute discretion, to adjust, settle,

prosecute, defend, compromise, litigate, protest, or appeal any

claim,     demand,    suit,     award,   assessment      or   judgment      on    or   in



indicates that USSIC made payments under the performance bond and
that the defendants failed to provide collateral security at
USSIC’s request, thereby foreclosing their right to challenge
USSIC’s good faith with respect to the settlement of such claims.
With nothing more asserted than vague conjecture that discovery
will perhaps reveal helpful facts, deferral is not warranted.
                                           22
connection with any Bond, Bonded Contract, or Contract.”          They

also assigned to USSIC their “right, title, and interest . . . in

and to any causes of action, claims, demands, or actions of

whatsoever kind or nature which [SPA] may have or acquire against

[Core]” and granted USSIC a power of attorney “to exercise all of

the rights . . . assigned, transferred and set over to [USSIC] in

this Agreement.”    As a result, USSIC had the right and authority

under the General Indemnity Agreement to settle SPA’s claim against

Core, in its sole discretion, subject only to its good faith

obligation. 7

     In other words, the defendants’ only potential vehicle to

recover their alleged damages as a result of USSIC’s settlement of

SPA’s claims against Core would have been to establish that USSIC

settled those claims in bad faith. However, because the defendants

refused to provide collateral security, upon USSIC’s request, to

cover   USSIC’s    perceived   exposure   with   respect   to   Core’s

performance bond claim, they are barred from challenging USSIC’s




7 In American Contractors Indemnity Co. v. DiGiovanni Insultation
& Refractory, Inc., No. 07-2948, 2008 U.S. Dist. LEXIS 65163 (E.D.
La. Aug. 25, 2008), another Section of this Court granted a motion
for summary judgment seeking enforcement of a surety bond indemnity
agreement similar to the one at issue in this case. The DiGiovanni
Court rejected the indemnitors’ contentions that (1) the provision
which gave the surety the right to settle in its sole and absolute
discretion was contrary to the Louisiana Civil Code, and (2) that
the surety settled the claims at its own risk because it was on
notice that the indemnitors had specific defenses to the claims
and that they objected to the settlement. Id.
                                  23
good faith with respect to the settlement of such claim.               To the

extent the defendants contend that it was “not necessary” for them

to post additional collateral security, the Court notes that “[t]he

plain and unambiguous language of the Indemnity Agreement requires

Defendants to post the collateral security demanded by [the surety]

regardless of any alleged lack of good faith on the part of [the

surety].”    See Int’l Fid. Ins. Co. v. Vimas Painting Co., No. 2:07-

cv-298, 2009 U.S. Dist. LEXIS 14962, at *17 (S.D. Ohio Feb. 26,

2009).   Although the indemnitors may not like this result, they

are nonetheless bound by the terms of the agreement that they

voluntarily executed.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the plaintiff’s motion for summary judgment on its affirmative

claims [Rec. Doc. 35] is GRANTED, in part, as to the $450,000

settlement    payment   to   Core,   and   DENIED,   in   part,   as   to   the

remaining payments, expenses, and fees.          IT IS FURTHER ORDERED:

that the plaintiff’s motion for partial summary judgment seeking

dismissal of count six of the defendants’ counterclaim [Rec. Doc.

36] is hereby GRANTED. 8




8 The defendants’ counterclaim for detrimental reliance, which was
not the subject of a summary judgment motion, remains before the
Court.
                                     24
New Orleans, Louisiana, May 22, 2019



  ______________________________
       MARTIN L. C. FELDMAN
   UNITED STATES DISTRICT JUDGE




    25
